Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Preliminary amendment received 8/7/2019, IDS received 1/15/2021, 10/15/2021 have been entered.

Election
Applicant’s election of Group I and species of cell-free nucleic acid for type B, bacteria for type C and homobifunctional for type D in the reply filed on 10/13/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 17, 34 and 46-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claims 17 and 34) and invention (claims 46-47), there being no allowable generic or linking claim.
Only claims 1-2, 6, 8, 11, 15-16, 19-20, 23-25, 27-28, 33, 35-37 and 42-45 are presented for examination on the merits. 
Priority
This application is a 371 of PCT/US17/46537 (filed 8/11/2017) which claims benefit of 62/514,471 (filed 6/2/2017) and claims benefit of 62/374,192 (filed 8/12/2016).

Claim Interpretation


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 23-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 23-25 recite “substantially free of…”, which is indefinite because it is not clear what “substantially free of” was intended to convey. No definition and range is provided in the instant specification to indicate what applicant intended to cover by the recitation “substantially free of”, no guidelines and/or examples are provided by the instant specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-2, 6, 8, 11, 19-20, 27, 33, 36-37 and 43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nicholson (J of Immunological Methods, 1993, 160:215-218).
Nicholson discloses a composition as claimed in claim 1 (page 215, abstract).
For Claims 1-2, 6, 19, 27 and 33, the reference clearly discloses a composition comprising: a red blood cells and white blood cells: human/donor whole blood sample (page 216, left column, 1st paragraph, line 8++, claim 6); at least one condition component: an engineered cell line and/or wild-type cells: H9 cells infected with HIV (page 216, left column, 1st at least one cross-linking agent: formaldehyde (page 213, right column, 1st full paragraph++, claims 2 and 27) which is homobifunctional (claim 33);
For Claim 8, the reference teaches a protein/IgG as one biological fluid component (page 216, right column, 3rd full paragraph, line 2++) that is detected/recognized/captured by labeled polyclonal antibody.
For Claim 11, the reference teaches formaldehyde causes mutation (crosslink between DNA and protein caused single-strand breaks in DNA, page 213, right column, 1st full paragraph++).
For Claim 20, the reference teaches a nucleic acid (ssRNA) in HIV (page 216, right column, 3rd full paragraph, line 2++) in the HIV infected H9 cells.
For Claims 36-37, the reference teaches chemical analytes/metabolites/organic component (page 216, right column, 3rd full paragraph, line 2++) that presented in lysed blood cells (such as Heme, bilirubin, etc.).
For Claim 43, the reference teaches the composition in the reaction/incubation include a stabilization period about 15 minutes (page 215, abstract, line 6++, page 216, right column, 1st full paragraph, line 6++).

Claims 1-2, 6, 8, 11, 19-20, 23-25, 27, 33, 36-37 and 42-45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Janse et al. (Methods in Cell Biology, 1994, 42:295-318).
Janse scloses a composition as claimed in claim 1 (page 302, 2nd full paragraph++).
For Claims 1-2, 6, 19, 27 and 33, the reference clearly discloses a composition comprising: a red blood cells and white blood cells: human infected blood sample (page 302, 2nd full paragraph, line 1++, claim 6); at least one condition component: malaria parasites (page 301, 4th full paragraph++), and at least one cross-linking agent: glutaraldehyde (page 302, 2nd full paragraph, line 6++, claims 2 and 27) which is homobifunctional (claim 33);
For Claim 8, the reference teaches a cell-free nucleic acid (DNA) as one biological fluid component (page 303, 2nd full paragraph++) because Hoechst 33258 stains parasite DNA (page 303, 4th full paragraph++).
For Claim 11, the reference teaches glutaraldehyde causes mutation (crosslink between DNA and protein caused single-strand breaks in DNA, page 213, right column, 1st full paragraph++).

For Claim 20, the reference teaches a nucleic acid (DNA) in parasite (page 307, 1st full paragraph, line 3++) stained by Hoechst 33258.
For Claims 23-25, 42-45, the reference teaches the composition is substantially free of (not defined/claimed to be distinct from the condition/duration/range in cited art) any time-dependent degradation when stored at 30 min at room temperature (page 303, line 1++), 4oC up to a year/365 days (page 303, line 2++), or 1 hr at 37o C (page 303, 2nd full paragraph, line 1++).
For Claims 36-37, the reference teaches chemical analytes/metabolites/organic component (page 303, 4th full paragraph, line 2++) that inherently presented in lysed blood cells (such as Heme, bilirubin, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, 6, 8, 11, 15-16, 19-20, 23-25, 27-28, 33, 35-37 and 42-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nicholson/Janse in view of White-Owen (J. of Clinical Microbiology, 1992, 30(8):2071-2076) for claims 15-16, US20090011043 for claim 28 and US20140044752 for claim 35.
Nicholson/Janse teaches what is above as applied.
Nicholson/Janse do not explicitly teach the condition component is Gram-negative/positive organism that contains drug/treatment resistance as recited in claims 15-16, DTME as cross-linking agent as recited in claim 28, IDU as formaldehyde donor agent as recited in claim 35.
However, White-Owen teaches a composition comprising whole blood (page 2072, left column, 2nd and 5th full paragraph++), internalized labeled bacteria/S. aureus/Gram-positive (page 2073, right column, line 3++, and E coli for gram-negative, page 2073, left column, line st full paragraph, line 11++) for flow cytometry assay (page 2071, title and abstract).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use Gram-negative/positive organism as condition component.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all cited reference teaches method of assaying blood and White-Owen teaches the advantages of using labeled bacteria as component for blood assay: small sample size, no need for separation, rapid/reliable bacteria labeling, avoid vital dyes and distinguish adherent bacteria and internalized bacteria (page 2071, abstract, line 6++). In addition, it would have been obvious for a person of ordinary skill in the art to substitute the parasite as taught by Janse with Gram-negative/positive bacteria for anticipated success of blood assay because White-Owen teaches the advantages of using labeled Gram-negative/ positive bacteria as component for blood assay.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed composition including use of Gram-negative/ positive bacteria, etc. is routine and known in the art.  

However, US20090011043 teaches a composition comprising DTME as cross-linking agent ([0047]) to cross-link whole blood (abstract) and US20140044752 teaches a IDU stabilized composition ([0010], [0015]) that is stable for transportation and storage at ambient temperature ([0015]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use DTME and/or IDU in a composition.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all cited reference teaches method of assaying blood and US20090011043 teaches a composition comprising DTME as cross-linking agent ([0047]) to cross-link whole blood (abstract) and US20140044752 teaches a IDU stabilized composition ([0010], [0015]) that is stable for transportation and storage at ambient temperature ([0015]). In addition, it would have been obvious for a person of ordinary skill in the art to  teaches a IDU stabilized composition ([0010], [0015]) that is stable for transportation and storage at ambient temperature.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed composition including use of DTME and/or IDU, etc. is routine and known in the art.  

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653